Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.130 Page 1 of 62



  1   ALAN ALEXANDER BECK                           STEPHEN D. STAMBOULIEH
      LAW OFFICE OF ALAN BECK                       STAMBOULIEH LAW, PLLC
  2   2692 HARCOURT DRIVE                           P.O. BOX 4008
  3   SAN DIEGO, CA 92123                           MADISON, MS 39130
      (619) 905-9105                                (601) 852-3440
  4   STATE BAR NO. 276646                          STEPHEN@SDSLAW.US
  5   ALAN.ALEXANDER.BECK@GMAIL.COM                 MS BAR NO. 102784
      ATTORNEYS FOR PLAINTIFFS                       *ADMITTED PRO HAC VICE
  6   RUSSELL FOUTS AND
  7   TAN MIGUEL TOLENTINO
  8
                         IN THE UNITED STATES DISTRICT COURT
  9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
 12
 13    RUSSELL FOUTS and TAN                        19-cv-01662-BEN-JLB
       MIGUEL TOLENTINO,
 14
                                      Plaintiffs,
 15                                                 DECLARATION OF STEPHEN D.
                    v.                              STAMBOULIEH IN SUPPORT OF
 16                                                 PLAINTIFFS’ MOTION FOR
                                                    SUMMARY JUDGMENT;
 17    XAVIER BECERRA, in his official              EXHIBITS A-G
       capacity as the Attorney General of
 18    the State of California,                 Judge:        Hon. Roger T. Benitez
                                                Courtroom: 5A
 19                                  Defendant. Hearing Date: October 19, 2020
                                                Hearing Time: 10:30 AM
 20
 21                 DECLARATION OF STEPHEN D. STAMBOULIEH
 22
 23       1. I am an attorney with the law firm of Stamboulieh Law, PLLC, counsel for

 24    Plaintiffs in the above-captioned action. I am admitted pro hac vice in this matter.
 25
          2. I am authorized and competent to testify to the matters contained in this
 26
 27    declaration, and unless otherwise indicated, I make this declaration based upon

 28    personal knowledge.
                                                   1
                                Declaration of Stephen D. Stamboulieh
                                      (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.131 Page 2 of 62



  1       3. I am an attorney licensed to practice in all state and federal courts in
  2
       Mississippi; the Northern District of Texas; Southern District of Texas; Washington,
  3
       D.C. District Court; Second, Third, Fourth, Fifth, Sixth, Ninth & District of Columbia
  4
  5    Circuit Courts of Appeals; United States Court of Federal Claims; Northern District
  6
       of New York; and the United States Supreme Court. I am a member in good standing
  7
  8    of all the aforementioned courts.

  9       4. A true and correct copy of the Declaration of Russell Fouts is attached hereto
 10
       as Exhibit “A”.
 11
 12       5. A true and correct copy of the Declaration of Tan Miguel Tolentino is attached

 13    hereto as Exhibit “B”.
 14
          6. A true and correct copy of the Plaintiffs’ Expert Rebuttal Report and
 15
 16    Declaration of Leofuldo Tablanza II is attached hereto as Exhibit “C”.

 17       7. A true and correct copy of the Defendant’s Expert Report and Declaration of
 18
       Brian Fichtner is attached hereto as Exhibit “D”.
 19
 20       8. A true and correct copy of the Defendant’s Response to Plaintiffs’ First Set of

 21    Interrogatories, Interrogatory No. 6. is attached hereto as Exhibit “E”.
 22
          9. A true and correct copy of Plaintiff Fouts’ Responses to Defendant’s First Set
 23
 24    of Interrogatories is attached hereto as Exhibit “F”.

 25       10.A true and correct copy of Plaintiff Tolentino’s Responses to Defendant’s First
 26
       Set of Interrogatories is attached hereto as Exhibit “G”.
 27
 28
                                                    2
                                 Declaration of Stephen D. Stamboulieh
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.132 Page 3 of 62



  1    I declare under penalty of perjury that the foregoing is true and correct. Executed
  2
       within the United States on September 11, 2020.
  3
  4
  5
  6                             STEPHEN D. STAMBOULIEH
  7                             Declarant
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  3
                               Declaration of Stephen D. Stamboulieh
                                     (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.133 Page 4 of 62



  1                                       EXHIBITS
  2                               TABLE OF CONTENTS
  3    EXHIBIT            DESCRIPTION                                     PAGES
  4    A        Declaration of Russell Fouts                              001-003
  5    B        Declaration of Tan Miguel Tolentino                       004-006
  6    C        Expert Rebuttal Report and Dec. of Leofuldo Tablanza II   007-014
  7    D        Expert Report and Dec. of Brian Fichtner                  015-025
  8    E        Defendant’s Response to Plaintiffs’ Int. No. 6.           026-029
  9    F        Pl. Fouts’ Responses to Def.’s Interrogatories            030-044
 10    G        Pl. Tolentino’s Responses to Def.’s Interrogatories       045-058
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                               EXHIBITS TABLE OF CONTENTS
                                   (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.134 Page 5 of 62



  1   ALAN ALEXANDER BECK                        STEPHEN D. STAMBOULIEH
      LAW OFFICE OF ALAN BECK                    STAMBOULIEH LAW, PLLC
  2   2692 HARCOURT DRIVE                        P.O. BOX 4008
  3   SAN DIEGO, CA 92123                        MADISON, MS 39130
      (619) 905-9105                             (601) 852-3440
  4   STATE BAR NO. 276646                       STEPHEN@SDSLAW.US
  5   ALAN.ALEXANDER.BECK@GMAIL.COM              MS BAR NO. 102784
      ATTORNEYS FOR PLAINTIFFS                    *ADMITTED PRO HAC VICE
  6   RUSSELL FOUTS AND
  7   TAN MIGUEL TOLENTINO
  8
                       IN THE UNITED STATES DISTRICT COURT
  9
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
 12
 13    RUSSELL FOUTS and TAN                     19-cv-01662-BEN-JLB
       MIGUEL TOLENTINO,
 14
                                   Plaintiffs,
 15                                              DECLARATION OF RUSSELL
                  v.                             FOUTS
 16
                                                 Judge:          Hon. Roger T. Benitez
 17    XAVIER BECERRA, in his official           Courtroom:      5A
       capacity as the Attorney General of       Action Filed:   September 1, 2019
 18    the State of California,                  Hearing:        TBA
 19                               Defendant.
 20
 21
 22
 23
 24
 25
 26
 27
 28                                          Exhibit "A"
                                  Declaration of Russell Fouts
                                   (19-cv-01662-BEN-JLB)

                                      001
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.135 Page 6 of 62



  1
                              DECLARATION OF RUSSELL FOUTS
  2
          COMES NOW, Russell Fouts, and states as follows:
  3
  4       1. I am an adult male resident of the State of California and reside in San Diego
  5    County and am competent to testify as to matters set forth in this declaration.
  6       2. I desire to purchase the same type of baton/billy that policemen are usually
  7    issued and an expandable baton for self-defense and other lawful purposes for use in
  8    my home, business, while traveling between these locations and in all other lawful
  9    locations.
 10       3. While I want to purchase a standard issue policeman baton/billy and an
 11    expandable baton for lawful self-defense, I do not solely due to California law
 12    banning them.
 13       4. When I lived in Oregon, I was licensed by the State of Oregon, Department of
 14    Public Safety Standards and Training to use non-firearm weapons, including billies,
 15    in a security role as a private security contractor.
 16       5. In that capacity, I carried a billy for the purpose of self-defense and to perform
 17    my job functions.
 18       6. I have never been convicted of a crime that would disqualify me from firearms
 19    ownership under either California or Federal law.
 20       7. I do not take illegal drugs nor abuse alcohol.
 21       8. I have never been diagnosed with a mental disorder that would disqualify me
 22    from firearms ownership under either California or Federal law.
 23       9. I would purchase a billy/baton, but fear prosecution for possessing it and
 24    therefore have refrained from purchasing one.
 25       10.But for California’s law banning possession of a billy/baton, I would acquire,
 26    possess, carry, and where appropriate use a billy to protect myself, my home, my
 27    family and my business.
 28
                                                   2
                                      Declaration of Russell Fouts
                                       (19-cv-01662-BEN-JLB)
                                          002
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.136 Page 7 of 62



  1    FURTHER, DECLARANT SAYETH NAUGHT.
  2
             I certify under penalty of perjury that the foregoing is true and correct.
  3
                             10 2020 in San Diego, California.
       Executed on September __,
  4
  5
  6
                                        __________________________
  7                                     Russell Fouts
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  3
                                     Declaration of Russell Fouts
                                      (19-cv-01662-BEN-JLB)
                                         003
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.137 Page 8 of 62



  1   ALAN ALEXANDER BECK                         STEPHEN D. STAMBOULIEH
      LAW OFFICE OF ALAN BECK                     STAMBOULIEH LAW, PLLC
  2   2692 HARCOURT DRIVE                         P.O. BOX 4008
  3   SAN DIEGO, CA 92123                         MADISON, MS 39130
      (619) 905-9105                              (601) 852-3440
  4   STATE BAR NO. 276646                        STEPHEN@SDSLAW.US
  5   ALAN.ALEXANDER.BECK@GMAIL.COM               MS BAR NO. 102784
      ATTORNEYS FOR PLAINTIFFS                     *ADMITTED PRO HAC VICE
  6   RUSSELL FOUTS AND
  7   TAN MIGUEL TOLENTINO
  8
                       IN THE UNITED STATES DISTRICT COURT
  9
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
 12
 13    RUSSELL FOUTS and TAN                      19-cv-01662-BEN-JLB
       MIGUEL TOLENTINO,
 14
                                    Plaintiffs,
 15                                               DECLARATION OF TAN MIGUEL
                  v.                              TOLENTINO
 16
                                                  Judge:          Hon. Roger T. Benitez
 17    XAVIER BECERRA, in his official            Courtroom:      5A
       capacity as the Attorney General of        Action Filed:   September 1, 2019
 18    the State of California,                   Hearing:        TBA
 19                                Defendant.
 20
 21
 22
 23
 24
 25
 26
 27                                      Exhibit "B"
 28
                               Declaration of Tan Miguel Tolentino
                                    (19-cv-01662-BEN-JLB)

                                       004
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.138 Page 9 of 62



  1
                       DECLARATION OF TAN MIGUEL TOLENTINO
  2
          COMES NOW, Tan Miguel Tolentino, and states as follows:
  3
  4       1. I am an adult male resident of the State of California and reside in San Diego
  5    County and am competent to testify as to matters set forth in this declaration.
  6       2. I desire to purchase the same type of baton/billy that policemen are usually
  7    issued and an expandable baton for self-defense and other lawful purposes for use in
  8    my home, business, while traveling between these locations and in all other lawful
  9    locations.
 10       3. I am an honorably discharged Airman and served as an 81152 Law
 11    Enforcement Specialist in the United States Air Force.
 12       4. I received extensive billy training in the Air Force and carried a billy in the
 13    performance of my job duties in the Air Force.
 14       5. I studied Arnis and Kali under Narrison Baboa, Jr.
 15       6. Arnis and Kali are Filipino martial art forms which focus on stick fighting.
 16       7. I am a Filipino American and currently live and work in the San Diego area.
 17       8. While I want to purchase a standard issue policeman baton/billy and an
 18    expandable baton for lawful self-defense, I do not solely due to California law
 19    banning them.
 20       9. I have never been convicted of a crime that would disqualify me from firearms
 21    ownership under either California or Federal law.
 22       10.I do not take illegal drugs nor abuse alcohol.
 23       11.I legally own firearms.
 24       12.I have never been diagnosed with a mental disorder that would disqualify me
 25    from firearms ownership under either California or Federal law.
 26       13.I would purchase a billy/baton, but fear prosecution for possessing it and
 27    therefore have refrained from purchasing one.
 28
                                                  2
                                 Declaration of Tan Miguel Tolentino
                                      (19-cv-01662-BEN-JLB)
                                         005
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.139 Page 10 of 62



   1      14.But for California’s law banning possession of a billy/baton, I would acquire,
   2   possess, carry, and where appropriate use a billy to protect myself, my home, my
   3   family and my business.
   4
       FURTHER, DECLARANT SAYETH NAUGHT.
   5
   6         I certify under penalty of perjury that the foregoing is true and correct.

   7   Executed on September 8th
                             __, 2020 in San Diego, California.
   8
   9
  10                                    __________________________

  11                                    Tan Miguel Tolentino
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  3
                                 Declaration of Tan Miguel Tolentino
                                      (19-cv-01662-BEN-JLB)
                                         006
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.140 Page 11 of 62




 1
     Alan Alexander Beck
     Law Office of Alan Beck
 2   2692 Harcourt Drive
 3   San Diego, CA 92123
     (619) 905-9105
 4
     State Bar No. 276646
 5   Alan.alexander.beck@gmail.com
 6
     Stephen D. Stamboulieh
 7   Stamboulieh Law, PLLC
 8   P.O. Box 4008
     Madison, MS 39130
 9
     (601) 852-3440
10   stephen@sdslaw.us
     MS Bar No. 102784
11
     *Admitted Pro Hac Vice
12

13   Attorneys for Plaintiffs
     RUSSELL FOUTS and
14
     TAN MIGUEL TOLENTINO
15

16                              UNITED STATES DISTRICT COURT
17                          SOUTHERN DISTRICT OF CALIFORNIA
18

19   RUSSELL FOUTS and TAN MIGUEL                  )   Case No.: 3:19-cv-01662-BEN-JLB
                                                   )
     TOLENTINO,                                    )   EXPERT REBUTTAL REPORT AND
20
                                                   )   DECLARATION OF LEOFULDO
21                Plaintiffs,                      )   TABLANZA II
                                                   )
22
           vs.                                     )   Judge: Hon. Roger T. Benitez
                                                   )   Action Filed: August 15, 2019
23
                                                   )
     XAVIER BECERRA, in his Official               )
24   Capacity as the Attorney General of the       )
                                                   )
     State of California,                          )
25
                                                   )
26                Defendant.                       )
                                                   )
27

28                                                 Exhibit "C"

          Expert Rebuttal Report and Declaration of Leofuldo Tablanza II – 3:19-cv-01662-BEN-JLB
                                                   p.1
                                              007
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.141 Page 12 of 62




 1
                             BACKGROUND AND QUALIFICATIONS
 2         1.     My name is Leofuldo Tablanza II.
 3
           2.     My background and experience is as follows:
 4

 5         3.     I am a serviced-connected disabled Military Police Combat Veteran of the
 6
     United States Military.
 7

 8         4.     I studied law enforcement at Chemeketa Community College before joining
 9
     the Marine Corps.
10
           5.     While in the Marine Corps, I learned basic military training and basic law
11

12   enforcement and corrections duties. As well as combat fighting skills and the use of
13
     military weapons.
14

15         6.     In September of 1997, I joined the Marine Corps and attended boot camp at
16
     MCRD Recruit Training in Sand Diego, California. Followed up by Marine Combat
17

18
     training in Camp Pendleton, California. Also, went to school for Military Police in FT.

19   McClellan, Alabama. While I trained at my Military Occupational Specialty School
20
     (MOS), I learned how to use: OC spray, UFC fighting skills, basic military police
21

22   standards, rules of engagement, use of force, defensive tactics, the use of firearms, and
23
     the use of the baton.
24

25         7.     After my MOS schooling, I was sent to FT, Leonardwood, Missouri to
26
     attend NON-Lethal Individual Weapons Instructor school. There I was an instructor and
27
     certifier in use of non-lethal weapons including OC spray, hand to hand combat, knife
28



          Expert Rebuttal Report and Declaration of Leofuldo Tablanza II – 3:19-cv-01662-BEN-JLB
                                                   p.2
                                              008
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.142 Page 13 of 62




 1
     defense, ASP training and the deployment of bean bags and foam baton during riot
 2   control.
 3
           8.     My first duty station was MCAS New River North Carolina. There is where
 4

 5   I conducted basic military police duties such as: basic patrolling of the base, work the
 6
     entry gate, law enforcement and protection duties, working in the D.A.R.E program and
 7

 8   work with military dogs.
 9
           9.     In September 2000, I received orders to Okinawa, Japan where I conducted
10
     basic military police duties as well keep good public relations with the Japanese people.
11

12   This is where I ended my tour as a United States Marine.
13
           10.    Right after the 9/11, I joined the Oregon Army National Guard while I was
14

15   on terminal leave with the Marine Corps. My MOS was Military Police. I continued as a
16
     Non-lethal Individual Weapons Instructor.
17

18
           11.    May 2002 – February 2003 I was stationed at South Camp, Sinai, Egypt

19   where I performed Military police duties.
20
           12.    Upon returning from Egypt, I was stationed with 1186th MP (military
21

22   police) Company. This is where I ensured the building was safe by doing security checks
23
     (inside and outside of the building, checking I.D. badges and searching vehicles, etc.),
24

25   supervised guard while they performed their tasks, as well as scheduling.
26

27

28



          Expert Rebuttal Report and Declaration of Leofuldo Tablanza II – 3:19-cv-01662-BEN-JLB
                                                   p.3
                                              009
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.143 Page 14 of 62




 1
           13.    In May 2004 I was stationed in Guantanamo Bay, Cuba. Here, I conducted
 2   investigations, searched persons and cells for illegal paraphernalia, provided security and
 3
     ensured safety of the detainees.
 4

 5         14.    May 2005 – June 2005, when I returned home from Guantanamo Bay, I
 6
     returned to 1186th company as a Sergeant of the Guard.
 7

 8         15.    From June to August 2005, I was a Security and Operations Clerk. I still
 9
     performed building security checks, but I also monitored major events in the state of
10
     Oregon and across the world.
11

12         16.    In August of 2005 to September 2005, I was deployed to Katrina. Here I
13
     performed police duties. I made sure no criminal activity was happening. If so, this is
14

15   where we would arrest the criminals. We used buses and military vehicles to conducted
16
     house to house searches, we picked up any stragglers and their safety and also searched
17

18
     for any deceased. We assisted the U.S. Marshal’s to conduct searches of banks for

19   security purposes.
20
           17.    In 2007 I was deployed to Iraq, Operation Iraqi Freedom. I conducted
21

22   convoy security for military personnel and TCN (Third Country Nationals) that brought
23
     in supplies to other bases. I also did route recon for insurgence and bomb detecting. I was
24

25   ammo sergeant and rear emergency vehicle.
26
           18.    I have no publications in the past ten years.
27
           19.    I have not testified in the previous four years in any deposition or trial.
28



          Expert Rebuttal Report and Declaration of Leofuldo Tablanza II – 3:19-cv-01662-BEN-JLB
                                                   p.4
                                              010
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.144 Page 15 of 62




 1
           20.    I am being paid $150.00 per hour for this report and $150.00 per hour for
 2   testimony in this case. My total compensation for this report is $600.00.
 3

 4                                             OPINION
 5
           In 1970’s, 80’s and 90’s, the police departments used a PR-24, which is basically
 6

 7   just a stick with a handle on it. Before that, the police departments used a Billy club,
 8
     which was basically just a stick with NO handle. In the late 1990’s and early 2000’s, they
 9

10   were starting to transition from the PR-24 to the Armament Systems and Procedures
11
     (ASP). An ASP is a collapsible metal baton which falls under the non-lethal weapons
12
     category. The police use the ASP as a tool for rules of engagement (stepping stool for use
13

14   of force).
15
           In Oregon, where I am from, civilians are not required to be “trained” to use a
16

17   firearm, but according to Mr. Fichtner, he would like you to be trained on an ASP, which
18
     does not make any sense to me. While I do not know California law, here in Oregon a
19

20
     civilian can possess a firearm and ASP without any training. In paragraph 22, Mr.

21   Fichtner says the ASP is more likely to be dangerous for “lawful self-defense”. Which
22
     theoretically means that in the hands of peace officers, who have been trained, it becomes
23

24   a lethal weapon.
25
                                        CONCLUSION
26

27   I have provided pictures of the billy club, PR-24, and the ASP:
28



          Expert Rebuttal Report and Declaration of Leofuldo Tablanza II – 3:19-cv-01662-BEN-JLB
                                                   p.5
                                              011
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.145 Page 16 of 62




 1

 2

 3

 4

 5

 6

 7

 8

 9
     Billy Club                                 PR-24 Baton
10

11

12

13

14

15

16

17

18

19
     Armament Systems and Procedures (ASP)
20

21   A civilian could use the ASP for self-defense, just as well as they could with any
22
     household item. While Mr. Fichtner has some valid points, like police officers using it as
23

24
     a tool before resorting to lethal force, using it to deescalate a situation, or using for
25
     compliance holds, an ASP is no more or any less deadly than a bat, knife or stick. In my
26
     opinion, there is no reason that civilians need to be certified to carry an ASP. It is
27

28   possibly taking away one of the tools that they will be able to defend themselves with.

          Expert Rebuttal Report and Declaration of Leofuldo Tablanza II – 3:19-cv-01662-BEN-JLB
                                                    p.6
                                               012
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.146 Page 17 of 62




                                     013
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.147 Page 18 of 62




 1
                  DECLARATION OF SERVICE BY ELECTRONIC MAIL
 2

 3   Case Name: Russell Fouts, et al. vs                 Case No. 19-cv-01662-BEN-JLB
                Xavier Becerra_________                  ___________________________
 4

 5   I declare:
 6
     I am a licensed attorney in good standing in the State of Mississippi and admitted pro hac
 7   vice in this matter. I am 18 years of age or older and not a party to this matter.
 8
     On April 17, 2020, I served the attached Expert Rebuttal Report and Declaration of
 9
     Leofuldo Tablanza II by electronic mail to the following counsel of record:
10
           John D. Echeverria
11
           Deputy Attorney General
12         300 South Spring Street, Suite 1702
13         Los Angeles, CA 90013
           John.Echeverria@doj.ca.gov
14
           Attorney for Defendant
15
     I declare under penalty of perjury under the laws of the State of California the foregoing
16
     is true and correct and that this declaration was executed on April 17, 2020 in Canton,
17   Madison County, Mississippi.
18
     Dated: April 17, 2020.
19
                                            /s/ Stephen D. Stamboulieh
20
                                            STEPHEN D. STAMBOULIEH
21                                          Stephen@sdslaw.us
22
                                            Attorneys for Plaintiffs
23

24

25

26

27

28




                                             014
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.148 Page 19 of 62



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOHN D. ECHEVERRIA
       Deputy Attorney General
   5   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   6    San Francisco, CA 94102
        Telephone: (415) 510-3479
   7    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
   8   Attorneys for Defendant Xavier Becerra, in
       his official capacity as Attorney General of
   9   the State of California
  10                     IN THE UNITED STATES DISTRICT COURT
  11                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  12
  13
  14
       RUSSELL FOUTS and TAN                         19-cv-01662-BEN-JLB
  15   MIGUEL TOLENTINO,
  16                                   Plaintiffs,
                                                     EXPERT REPORT AND
  17                v.                               DECLARATION OF BRIAN
                                                     FICHTNER
  18
       XAVIER BECERRA, in his official               Judge:        Hon. Roger T. Benitez
  19   capacity as the Attorney General of           Action Filed: August 15, 2019
       the State of California,
  20
                                      Defendant.
  21
  22
  23
  24
  25
  26
  27
  28
                                               Exhibit "D"
                 Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                          015
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.149 Page 20 of 62



   1                       BACKGROUND AND QUALIFICATIONS
   2         1.     I am a Special Agent Supervisor for the California Department of
   3   Justice.
   4         2.     I possess a Bachelor of Science degree in Criminal Justice from the
   5   California State University of Sacramento with a minor in Psychology.
   6         3.     Before working for the California Department of Justice (DOJ), I was
   7   a deputy probation officer/assistant with the Sacramento County Probation
   8   Department for over 7 years.
   9         4.     In December of 1998, I was hired by the California Department of
  10   Justice. Upon being hired with the California Department of Justice, I attended a
  11   464-hour Specialized Investigator Basic Course (SIBC) in Sacramento, CA. The
  12   SIBC covered a range of topics, including, but not limited to, the powers of arrest,
  13   use of force, defensive tactics, the use of firearms, and the use and deployment of
  14   the expandable baton.
  15         5.     My first assignment as a Special Agent with the DOJ was with the
  16   Bureau of Narcotic Enforcement (BNE) in San Diego. I conducted complex
  17   investigations targeting major drug traffickers involved in the manufacture and
  18   trafficking of illegal narcotics.
  19         6.     In 2001, I transferred from BNE to DOJ’s Advanced Training Center
  20   in Sacramento. I joined DOJ’s Firearms Tactical Training Unit that was
  21   responsible for instructing new agents during the SIBC in the use of firearms,
  22   weaponless defense, and the expandable baton.
  23         7.     In 2004, I returned to BNE as a Special Agent in the Sacramento
  24   Regional Office to conduct narcotic investigations. While assigned to BNE, I
  25   continued to teach new agents at the SIBC presented by DOJ.
  26         8.     In 2012, I transferred from BNE to the Bureau of Investigation (BI) as
  27   a Special Agent. I was assigned to the eCrime unit where I investigated crimes of
  28   fraud, theft, and human trafficking that were committed with the aid of computers
                                                   1
                  Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                           016
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.150 Page 21 of 62



   1   and/or electronic devices. During this assignment, I continued to instruct agents in
   2   the use of firearms, tactics, and the expandable baton.
   3         9.      In 2017, I transferred from BI to the Bureau of Gambling Control
   4   (BGC) in Sacramento. I was responsible for making sure that legal gambling
   5   establishments in California were complying with state gambling laws and
   6   regulations. I conducted investigations targeting criminal organizations operating
   7   illegal gambling sites and narcotic trafficking.
   8         10.     Throughout my law enforcement career with DOJ, I have been
   9   involved in the execution of no less than 200 search warrants and the arrest and/or
  10   detention of no less than 200 individuals. During all field-enforcement operations,
  11   I carried a standard compliment of equipment that included the expandable baton.
  12         11.     I am currently assigned to the DOJ’s Advanced Training Center and
  13   hold the position as the department’s Firearm’s Officer. I am a certified instructor
  14   with the California Peace Officer Standards and Training (POST) in the use of
  15   firearms, Weaponless Defense Tactics, and the “ASP” expandable baton, which I
  16   discuss below. I have been instructing DOJ special agents on these topics for over
  17   15 years.
  18         12.     Throughout my tenure at the DOJ, I have undergone continuing
  19   training in the escalation and de-escalation of force, the use of firearms, defensive
  20   tactics, and the expandable baton, as presented through the Perishable Skills
  21   Program required by POST. In the last year, I have attended over 70 hours of
  22   training involving the use of firearms, defensive tactics, use of force, and the
  23   deployment of the expandable baton.
  24                                          OPINIONS
  25   I.   BACKGROUND ON BILLIES AND POLICE BATONS
  26         13.     California Penal Code 22210 generally prohibits the manufacture,
  27   importation, sale, giving, lending, and possession of “any instrument or weapon of
  28
                                                    2
                   Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                            017
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.151 Page 22 of 62



   1   the kind commonly known as a billy.” A billy is a cylindrical stick or club made of
   2   wood, rubber, plastic, or metal that can be used as a compliance tool or bludgeon.
   3         14.     A police baton qualifies as a billy under California Penal Code section
   4   22210. See Cal. Att’y Gen. Op. 81-805 at 2. Under California Penal Code section
   5   22295(a), peace officers may be authorized to carry police batons that civilians are
   6   otherwise not allowed to possess. A police baton is a versatile, intermediate-force,
   7   compliance tool that has been used by law enforcement officers since the 19th
   8   Century and still serves important law enforcement purposes today. Different types
   9   of batons can serve different law-enforcement functions, such effecting arrest or
  10   crowd control.
  11         15.     There are several different types of police batons used by law
  12   enforcement agencies within the State of California. The Los Angeles Police
  13   Department, for example, has been known to allow their officers to carry the
  14   Monadnock PR-24, a generally fixed-length baton with a side handle. Below is an
  15   example of a fixed-length PR-24 baton:
  16
  17
  18
  19
  20
  21
  22
  23
  24         16.     The California DOJ, on the other hand, issues to its agents an
  25   expandable baton manufactured by Armament Systems and Procurement Inc.
  26   (ASP). My principal experience and training has been with the ASP baton. The
  27   ASP is available in a variety of models based on length and weight and there are a
  28   variety of accessories available for the ASP to suit different law-enforcement needs,
                                                    3
                   Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                            018
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.152 Page 23 of 62



   1   for example, a cap that makes it easier to shatter glass. See ASP, Batons,
   2   https://www.asp-usa.com/collections/batons. Other companies also manufacture
   3   and sell similar expandable batons to law enforcement agencies. Below is an
   4   example an expandable baton in both its collapsed and expanded states:
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14         17.     Expandable versions of the PR-24 are available, but those models
  15   retain a side-handle and are generally bulkier than the ASP.
  16         18.     Primarily, DOJ agents work in plainclothes attire and do not conduct
  17   regular patrol functions as that of a police officer or deputy sheriff. The expandable
  18   baton issued to DOJ agents is an ideal intermediate-force option for agents in
  19   plainclothes assignments. It is compact, discrete, and inconspicuous. When in
  20   uniform, the expandable baton can also be conveniently carried and easily accessed.
  21         19.     When the expandable baton is held in the hand in the closed position,
  22   it can be unassuming and not perceived as threatening. Holding the expandable
  23   baton in the closed position lessens the chance of being perceived as aggressive.
  24   This would not always be the case with the PR-24 as it is a much more visible.
  25   When held in the hand in the closed position, the baton can also add weight and
  26   stability to the fist for hand-to-hand combat, if necessary.
  27         20.     Additionally, the expandable baton gives the officer an advantage to
  28   deploy the baton quickly if needed without instigating the aggression by its mere
                                                    4
                   Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                            019
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.153 Page 24 of 62



   1   presence. An officer can display the baton in a closed position and then expand the
   2   baton to an open position if compliance is not immediately obtained. The mere act
   3   of deploying the baton to its full length can be intimidating in and of itself, and this
   4   display may give the subject pause about confronting the officer or resisting the
   5   officer’s instructions. Of course, the sight of the PR-24, as well as many other
   6   batons, may also give a subject pause or diffuse aggressive behavior, but there is
   7   less ability to conceal the presence of the baton or modulate the officer’s interaction
   8   with the subject depending on the circumstances.
   9            21.     Despite their differences, the expandable baton is generally similar to
  10   other police batons and billies in terms of their function and use as compliance
  11   tools.
  12
       II.   THE TRAINING OF LAW ENFORCEMENT PERSONNEL IN THE SAFE AND
  13         EFFECTIVE USE OF BATONS
  14            22.     While the use of a baton is an intermediate-force option, a baton can
  15   be lethal. That is why it is important that anyone who is armed with a baton be
  16   properly trained in the safe and effective use of batons. In the wrong hands, a baton
  17   can be used by a criminal to intimidate others or cause physical harm or property
  18   damage. A baton is also likely to be more dangerous when used for lawful self-
  19   defense if it is wielded by an individual who has not received proper training.
  20   While batons are generally less lethal than firearms, they are capable of causing
  21   serious injury or even death if improperly deployed or if used with lethal intent.
  22            23.     Because batons have the capacity to cause serious bodily injury or
  23   even death, and can be subject to misuse, California law enforcement agencies,
  24   including the DOJ, train peace officers on the safe and effective use of batons.
  25            24.     Generally, DOJ agents are required to complete the Regular Basic
  26   Course or the SIBC certified by the POST Commission as their entry-level training.
  27   See 11 C.C.R. § 1005(a). The Regular Basic Course involves a minimum
  28   requirement of 664 hours of instruction, and the SIBC involves a minimum
                                                       5
                      Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                               020
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.154 Page 25 of 62



   1   requirement of 591 hours. Both courses cover a range of topics, including use of
   2   force, handling disputes, and effecting arrest. See POST, Regular Basic Course,
   3   https://post.ca.gov/regular-basic-course and SIBC https://post.ca.gov/specialized-
   4   investigators-basic-course. DOJ agents may also be required to complete POST-
   5   certified Continuing Professional Training “to maintain, update, expand, and/or
   6   enhance an individual’s knowledge and/or skills.” 11 C.C.R. § 1005(d). In
   7   addition, certain peace officers are required to complete POST-certified Perishable
   8   Skills and Communications training, consisting of a minimum of 12 hours in each
   9   two-year period concerning certain topics, including arrest and control and tactical
  10   firearms. See POST, Perishable Skills Program, https://post.ca.gov/perishable-
  11   skills-program. Peace officers must also complete a minimum of two hours of
  12   communications training in each two-year period. See id.
  13         25.     DOJ’s training program far exceeds the POST minimum requirement.
  14   For example, during a two-year period between 2018-2020, DOJ agents were
  15   required by the DOJ to attend over 60 hours of training that included the use of
  16   firearms, defensive tactics, and the expandable baton.
  17         26.     As part of the DOJ’s POST-certified arrest-and-control training, DOJ
  18   agents are instructed on the safe and effective use of the ASP baton. This training
  19   involves instruction on the mechanical operation of the ASP, various deployment
  20   considerations, the tactical use of the ASP for various law-enforcement purposes,
  21   including inducing compliance and effecting arrest, and the areas of the human
  22   body to avoid to prevent serious injury or death. This training is important to
  23   ensure that peace officers use batons in a safe and effective manner when
  24   performing their duties. This baton-training is provided in addition to the other
  25   POST-certified training that California peace officers are required to complete, such
  26   as use-of-force and the handling of disputes.
  27
  28
                                                    6
                   Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                            021
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.155 Page 26 of 62



   1   III. THE USE OF BATONS BY LAW ENFORCEMENT PERSONNEL
   2          27.     The baton is just one of several force options available to a peace
   3   officer in a confrontation when making an arrest. Each situation will dictate the
   4   level of force necessary. The level of force can range from the mere presence of the
   5   officer, to the use of verbal directives and hand signals, to compliance holds and
   6   physical restraint, and to the deployment of weapons, including electronic impulse
   7   devices (EIDs), such as the Taser, or firearms. The ultimate goal is to effect an
   8   arrest without the use of excessive, and especially lethal, force.
   9          28.     There are many factors to consider when determining the level of force
  10   to be used. It is reasonable to consider the age, size, fitness, and skill level of the
  11   subject. It is also reasonable to consider whether the officer is outnumbered, the
  12   subject’s proximity to a weapon, and the officer’s physical condition due to injury
  13   or exhaustion that may expose them to imminent danger. When using force, peace
  14   officers constantly evaluate the appropriate level of force required as the situation
  15   evolves. Agents are trained to escalate or de-escalate their level of force as
  16   necessary.
  17          29.     Although the baton can be used as a tool during compliance holds, and
  18   as a directional motivator when applied to sensitive areas of the body, the baton can
  19   also be an effective intermediary option before escalating to lethal force. If the
  20   situation escalates to the point that necessitates deploying the baton as an impact
  21   weapon, agents are trained to deploy the baton to areas of the body that pose the
  22   most threat to the officer, such as the subject’s arms and legs. Agents are trained to
  23   avoid strikes to the head, neck, spine, sternum, and groin for concerns of inflicting
  24   serious or fatal injuries.
  25          30.     Peace officers are trained in baton-use to ensure that they are aware of
  26   the dangers posed by batons and their potentially lethal effects. They are trained to
  27   know the specific locations on the body that should be avoided to reduce the risk of
  28   severe injury or death. They are trained to handle disputes and to deploy a baton in
                                                     7
                    Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                             022
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.156 Page 27 of 62



   1   a way to obtain compliance from a subject and diffuse or resolve a confrontation in
   2   a way that minimizes the risk to themselves, the subject, and others.
   3         31.     Unlike civilians, law enforcement personnel are often required to place
   4   themselves in dangerous situations to subdue criminals and to protect the public.
   5   An officer must enter every confrontation with the goal of controlling the subject.
   6   To successfully do this, the officer needs the necessary tools to give him or her the
   7   advantage—commonly referred to as a “force multiplier”—so the subjects are less
   8   able to resist arrest and endanger themselves, peace officers, and the public.
   9         32.     If a subject is armed with a baton or other type of billy, law
  10   enforcement personnel may need to use higher levels of force than would otherwise
  11   be necessary. At the same time, restricting civilian access to batons will not
  12   materially impair the ability of law-abiding civilians to engage effectively in lawful
  13   self-defense. Law-abiding civilians continue to have access to the full range of all
  14   lawful lethal and intermediate-force options that can be used effectively for self-
  15   defense.
  16   IV. CONCLUSION
  17         33.     While a baton (and any weapon) can be used for self-defense, it is a
  18   specialized law-enforcement tool designed to obtain compliance by others and
  19   serves specific and important law-enforcement functions.
  20         34.     Baton training is essential to ensure that an individual wielding a baton
  21   uses it safely and effectively, including minimizing the likelihood of inflicting
  22   serious or fatal injuries. It is important that law enforcement personnel can use
  23   batons to deescalate a confrontation without resorting to greater levels of force than
  24   would otherwise be necessary. Allowing untrained civilians to possess batons and
  25   other billies would increase the risk of serious injury or death, even when possessed
  26   with lawful intentions. Restricting civilian access to police batons and billies will
  27   not materially affect their ability to defend themselves.
  28
                                                    8
                   Expert Report and Declaration of Brian Fichtner (19-cv-01662-BEN-JLB)

                                            023
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.157 Page 28 of 62




                                     024
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.158 Page 29 of 62



                   DECLARATION OF SERVICE BY ELECTRONIC MAIL

  Case Name:     Russell Fouts et al. v. Xavier Becerra
  Case No.:      19-cv-01662-BEN-JLB

  I declare:

  I am employed in the Office of the Attorney General, which is the office of a member of the
  California State Bar, at which member's direction this service is made. I am 18 years of age or
  older and not a party to this matter.

  On March 20, 2020, I served the attached EXPERT REPORT AND DECLARATION OF
  BRIAN FICHTNER by electronic mail to the addresses provided below:

  Alan Alexander Beck
  Law Office of Alan Beck
  2692 Harcourt Drive
  San Diego, CA 92123
  Alan.alexander.beck@gmail.com

  Stephen D. Stamboulieh
  Stamboulieh Law, PLLC
  P.O. Box 4008
  Madison, MS 39130
  stephen@sdslaw.us

  Attorneys for Plaintiffs

  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on March 20, 2020, at San Francisco,
  California.


               John D. Echeverria                                  s/ John D. Echeverria
                   Declarant                                             Signature




                                                 025
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.159 Page 30 of 62



   1   RESPONSE TO INTERROGATORY NO. 5:
   2        Defendant incorporates by reference the General Objections stated above as if
   3   fully set forth herein. Defendant further objects to this interrogatory on the ground
   4   that that it is premature and seeks expert disclosures outside of the framework
   5   provided by paragraph 4 of the Court’s Scheduling Order (Dkt. 16). Defendant also
   6   objects that the interrogatory calls for information protected from disclosure by the
   7   attorney-client privilege, the attorney work-product doctrine, and any other
   8   applicable protection.
   9        Subject to and without waiving any of the foregoing objections, Defendant
  10   responds to this interrogatory as follows: Defendant will make any required
  11   disclosures regarding expert witnesses in accordance with the Court’s Scheduling
  12   Order and Federal Rule of Civil Procedure 26(a)(2)(B).
  13   INTERROGATORY NO. 6:
  14        Describe in detail and with specificity how those authorized to carry
  15   billies/batons are trained and certified.
  16   RESPONSE TO INTERROGATORY NO. 6:
  17        Defendant incorporates by reference the General Objections stated above as if
  18   fully set forth herein. Defendant further objects to the terms “authorized,” “carry,”
  19   “trained,” and “certified” as vague and ambiguous. Defendant also objects to this
  20   interrogatory on the ground that it is unlimited with respect to time and geographic
  21   scope and is therefore vague, overbroad, and unduly burdensome. Defendant’s
  22   response to this interrogatory is limited to the training and certification of peace
  23   officers employed by the California Department of Justice and security guards
  24   authorized to carry and use a wooden club or baton under California Penal Code
  25   section 22295. Defendant further objects to the interrogatory to the extent that it
  26   seeks expert materials, including information or facts that expert witnesses may
  27   locate or rely on, outside of the framework for expert disclosures. Defendant’s
  28                                          Exhibit "E"
                                                   9
               Defendant’s Responses and Objections to Plaintiffs’ First Set of Interrogatories
                                        (19-cv-01662-BEN-JLB)
                                             026
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.160 Page 31 of 62



   1   investigation into this case is ongoing, and it may reveal additional information
   2   responsive to this interrogatory in the future.
   3        Subject to and without waiving any of the foregoing objections, Defendant
   4   responds as follows:
   5        California Penal code section 16590(m) designates a billy, prohibited by
   6   section 22210, as a “generally prohibited weapon.” A police baton is an
   7   “instrument or weapon of the kind” or class commonly known as a billy club and
   8   thus falls within the scope of California Penal Code section 22210. See Cal. Att’y
   9   Gen. Op. 81-805 at 2. Police officers, special police officers, peace officers, and
  10   law enforcement officers may be authorized to carry a wooden club or baton that
  11   would otherwise be prohibited under section 22210. Cal. Penal Code § 22295(a).
  12        Generally, peace officers employed by the California Department of Justice
  13   are required to complete the Regular Basic Course certified by the Commission on
  14   Peace Officer Standards and Training (“POST”) as their entry-level training. See
  15   11 C.C.R. § 1005(a). The Regular Basic Course involves a minimum requirement
  16   of 664 hours of instruction on a range of topics, including the use of force, handling
  17   disputes, and effecting arrest. See POST, Regular Basic Course,
  18   https://post.ca.gov/regular-basic-course. Peace officers employed by the California
  19   Department of Justice may also be required to complete POST-certified Continuing
  20   Professional Training “to maintain, update, expand, and/or enhance an individual’s
  21   knowledge and/or skills.” 11 C.C.R. § 1005(d). In addition, certain peace officers
  22   are required to complete POST-certified Perishable Skills and Communications
  23   training, consisting of a minimum of 12 hours in each two-year period concerning
  24   certain topics, including arrest and control and tactical firearms. See POST,
  25   Perishable Skills Program, https://post.ca.gov/perishable-skills-program. Peace
  26   officers must also complete a minimum of two hours of communications training in
  27   each two-year period. See id.
  28
                                                  10
               Defendant’s Responses and Objections to Plaintiffs’ First Set of Interrogatories
                                        (19-cv-01662-BEN-JLB)
                                             027
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.161 Page 32 of 62



   1        With respect to police batons, peace officers employed by the California
   2   Department of Justice are generally issued the ASP expandable baton,
   3   manufactured and sold by ASP, Inc.; peace officers employed by other California
   4   law enforcement agencies may be issued different police batons, such as the PR-24
   5   baton. As part of the Department of Justice’s POST-certified arrest-and-control
   6   training, which is part of the Perishable Skills Program, peace officers employed by
   7   the California Department of Justice are instructed on the safe and effective use of
   8   the ASP baton. This training involves instruction on the mechanical operation of
   9   the ASP, various deployment considerations, the tactical use of the ASP for various
  10   law enforcement purposes, including inducing compliance or effecting arrest, and
  11   the areas of the human body to avoid to prevent serious injury or death.
  12        Under California Penal Code section 22295(b), uniformed securities guards,
  13   regularly employed and compensated by a person engaged in any lawful business,
  14   while actually employed and engaged in protecting and preserving property or life
  15   within the scope of employment, may be authorized to carry and use a club or
  16   baton. Any such uniformed security guard must, prior to being authorized to carry
  17   or use a club or baton, complete a course of instruction certified by the Department
  18   of Consumer Affairs in the carrying and use of a club or baton. Cal. Penal Code
  19   § 22295(b). The training institution that administers this course of instruction may
  20   be either public or private. Id. The Department of Consumer Affairs, in
  21   cooperation with POST, develops the standards for any such course. Id. The
  22   course of training on the carrying and usage of batons, which is required for a
  23   uniformed security guard to obtain a baton permit, is delineated in the Department
  24   of Consumer Affairs, Bureau of Security and Investigative Services’ “Baton
  25   Training Manual,” which shall include the following topics: moral and legal
  26   aspects of baton usage, use of force, baton familiarization and uses, first aid for
  27   baton injuries, and fundamentals of baton handling, including stances and grips,
  28   target areas, defensive techniques, control techniques, and arrest techniques. Cal.
                                                  11
               Defendant’s Responses and Objections to Plaintiffs’ First Set of Interrogatories
                                        (19-cv-01662-BEN-JLB)
                                             028
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.162 Page 33 of 62



   1   Bus. & Prof. Code, § 7585.9(a). The Department of Consumer Affairs is part of the
   2   California Business, Consumer Services and Housing Agency, which is not part of
   3   the California Department of Justice. Dept. of Consumer Affairs, About Us,
   4   https://www.dca.ca.gov/publications/dca_booklet.pdf.
   5   INTERROGATORY NO. 7:
   6        Describe in detail and with specificity the training requirements for those
   7   authorized to carry handguns in the line of duty and how it differs from training on
   8   billies/batons.
   9   RESPONSE TO INTERROGATORY NO. 7:
  10        Defendant incorporates by reference the General Objections stated above as if
  11   fully set forth herein. Defendant also objects to this interrogatory on the ground
  12   that the terms “carry,” “in the line of duty,” “training requirements,” and “differs”
  13   are vague and ambiguous. Defendant further objects that this interrogatory is not
  14   reasonably calculated to lead to the discovery of admissible evidence relevant to
  15   any party’s claim or defense and proportional to the needs of the case. Defendant
  16   also objects to this interrogatory on the ground that it is unlimited with respect to
  17   time and geographic scope and is therefore vague, overbroad, and unduly
  18   burdensome. Defendant’s response to this interrogatory is limited to the training
  19   and certification of peace officers employed by the California Department of
  20   Justice. Defendant further objects to the interrogatory to the extent that it seeks
  21   expert materials, including information or facts that expert witnesses may locate or
  22   rely on, outside of the framework for expert disclosures. Defendant’s investigation
  23   into this case is ongoing, and it may reveal additional information responsive to this
  24   interrogatory in the future.
  25        Subject to and without waiving any of the foregoing objections, Defendant
  26   responds to this interrogatory as follows: Defendant incorporates by reference the
  27   response to Interrogatory Number 6, supra, for a description of the training of peace
  28   officers employed by the California Department of Justice, including training on the
                                                  12
               Defendant’s Responses and Objections to Plaintiffs’ First Set of Interrogatories
                                        (19-cv-01662-BEN-JLB)
                                             029
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.163 Page 34 of 62



   1   ALAN ALEXANDER BECK                              STEPHEN D. STAMBOULIEH
   2   LAW OFFICE OF ALAN BECK                          STAMBOULIEH LAW, PLLC
       2692 HARCOURT DRIVE                              P.O. BOX 4008
   3   SAN DIEGO, CA 92123                              MADISON, MS 39130
   4   (619) 905-9105                                   (601) 852-3440
       STATE BAR NO. 276646                             STEPHEN@SDSLAW.US
   5   ALAN.ALEXANDER.BECK@GMAIL.COM                    MS BAR NO. 102784
       ATTORNEYS FOR PLAINTIFFS                          *ADMITTED PRO HAC VICE
   6
       RUSSELL FOUTS AND
   7   TAN MIGUEL TOLENTINO
   8
   9                       IN THE UNITED STATES DISTRICT COURT
  10                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12
  13
       RUSSELL FOUTS and TAN                            19-cv-01662-BEN-JLB
  14   MIGUEL TOLENTINO,
  15                                      Plaintiffs,
                                                        PLAINTIFF FOUTS’ RESPONSES
  16                  v.                                TO FIRST SET OF DEFENDANT’S
                                                        INTERROGATORIES
  17
       XAVIER BECERRA, in his official                  Judge:        Hon. Roger T. Benitez
  18   capacity as the Attorney General of              Courtroom: 5A
       the State of California,                         Action Filed: September 1, 2019
  19
                                        Defendant.
  20
  21
  22        Propounding Party: Defendant
  23        Responding Party: Plaintiff Russell Fouts
  24        Set No.                One
  25
  26
  27
  28                                              Exhibit "F"

       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            030
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.164 Page 35 of 62



   1        Plaintiff Russell Fouts responds and objects to Defendant’s First Set of
   2   Interrogatories as follows:
   3                     GENERAL STATEMENT AND OBJECTIONS
   4        Plaintiff has not yet completed discovery in this action. All of the responses
   5   contained herein are based solely upon information and documents that are
   6   presently available to and specifically known by Plaintiff, and disclose only those
   7   contentions that presently occur to Plaintiff Fouts. Plaintiff Fouts is not a lawyer
   8   and is giving these answers based upon his knowledge.
   9        Plaintiff expressly reserves the right to assert any and all objections as to the
  10   admissibility of such responses into evidence in this action, or in any other
  11   proceeding, on any and all grounds including, but not limited to, competency,
  12   relevancy, materiality, and privilege. Plaintiff makes the responses and objections
  13   herein without in any way implying that the interrogatories and responses to the
  14   interrogatories are relevant or material to the subject matter of this action.
  15        Any objection or response to an interrogatory shall not be construed as an
  16   acknowledgment that Plaintiff performed any of the acts described in the
  17   interrogatory or definitions applicable to the interrogatory, or that Plaintiff
  18   acquiesces in the characterization of the conduct or activities contained in the
  19   interrogatory or definitions applicable to the interrogatory.
  20        The following responses are given without prejudice to the right to produce
  21   evidence or witnesses that Plaintiff may later discover. Plaintiff reserves the right
  22   to supplement, clarify, revise, or correct any or all of the responses and objections
  23   herein, and to assert additional objections or privileges, in one or more subsequent
  24   supplemental response(s).
  25
  26
  27
  28
                                                      1
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            031
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.165 Page 36 of 62



   1      1.Plaintiff objects to each instruction, definition, and interrogatory to the extent
   2
       that it purports to impose any requirement or discovery obligation greater than or
   3
   4   different from those under the Federal Rules of Civil Procedure and the applicable

   5   Rules and Orders of the Court.
   6
          2.Plaintiff objects to the interrogatories to the extent that any particular
   7
   8   interrogatory is overbroad, vague, ambiguous, unintelligible, unduly burdensome,
   9   or not relevant to any party’s claim or defense and proportional to the needs of the
  10
       case.
  11
  12      3.Plaintiff objects to the interrogatories to the extent that any particular
  13   interrogatory requires the production of information available to Defendant through
  14
       the subpoena process or his own records.
  15
  16      4.Plaintiff objects to the interrogatories to the extent that any individual
  17   interrogatory calls for information subject to a claim of privilege, including, without
  18
       limitation, the attorney-client privilege, the governmental deliberative process
  19
  20   privilege, the law enforcement investigatory privilege, the official information
  21   privilege, the attorney work-product doctrine, and other applicable privileges and
  22
       protections.
  23
  24
  25
  26
  27
  28
                                                      2
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            032
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.166 Page 37 of 62



   1      5.The fact that Plaintiff may not specifically object to any individual
   2
       interrogatory on the ground that it seeks information subject to the attorney-client
   3
   4   privilege, the attorney work-product doctrine, or any other privilege or protection

   5   shall not be deemed a waiver of the protection of non-disclosure afforded by the
   6
       applicable privileges or doctrines. Any disclosure by Plaintiff of such information
   7
   8   is inadvertent and shall not constitute a waiver of any applicable privilege or
   9   protection.
  10
          6.Plaintiff objects to the interrogatories to the extent that any individual
  11
  12   interrogatory assumes the truth of facts either in dispute or not yet in evidence.
  13      7.Plaintiff objects to the interrogatories insofar as any individual interrogatory
  14
       calls for speculation or legal conclusions.
  15
  16      8.To the extent that any individual interrogatory purports to impose on Plaintiff
  17   the burden of providing information which is not in Plaintiff’s possession, custody,
  18
       or control, or is already in Defendant’s possession, custody or control, or is not
  19
  20   reasonably available to Plaintiff after a diligent search and reasonable inquiry,
  21   Plaintiff objects on the grounds that the interrogatories are overbroad, unduly
  22
       burdensome, oppressive, and the burden, expense and/or intrusiveness of the
  23
  24   discovery clearly outweighs the likelihood that the information sought will lead to
  25
       the discovery of admissible evidence.
  26
  27
  28
                                                      3
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            033
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.167 Page 38 of 62



   1      9.The foregoing objections apply to each and every response contained herein
   2
       and are incorporated by reference to the extent applicable in the specific responses
   3
   4   set forth below as though fully set forth therein. The failure to mention one of the

   5   foregoing objections in the specific response set forth below shall not be deemed a
   6
       waiver of such objection.
   7
   8      10.     Plaintiff will make reasonable efforts to respond to each interrogatory, to
   9   the extent that no objection is made, as Plaintiff understands and interprets the
  10
       interrogatory. If Defendant’s interpretation of any individual interrogatory differs
  11
  12   from that of Plaintiff, Plaintiff reserves the right to supplement his objections and
  13   responses.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      4
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            034
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.168 Page 39 of 62



   1                                       INTERROGATORIES
   2   INTERROGATORY NO. 1:
   3        DESCRIBE in full and complete detail all harms or injuries that YOU contend
   4   YOU have suffered as a result of California Penal Code section 22210’s restrictions
   5   on BILLIES.
   6        RESPONSE: Plaintiff objects to this request to the extent it is overbroad as it
   7   request “all harms or injuries”, which “harms and injuries” are ongoing as
   8   Plaintiff’s Second Amendment rights are being violated by not being able to own a
   9   billy/baton in California. Without waiving the foregoing objection, Plaintiff states
  10   as follows: With a limitation to the available tools for self-defense and personal
  11   security, should the need arise, I am put at a distinct disadvantage if deterrence and
  12   defense against an assailant(s) happens because I cannot have a baton/billy to
  13   defend myself if a situation arises in which a baton/billy would be the best tool to
  14   use for defense.
  15   INTERROGATORY NO. 2:
  16        Do YOU consider BILLIES to be lethal, non-lethal, or less-than-lethal?
  17   Please EXPLAIN YOUR answer.
  18        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  19   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  20   Plaintiff states as follows: Billies are a hand wielded tool, which can be extremely
  21   effective in self-defense & deterrence in an altercation. Any weapon including
  22   hands, feet, body parts can be lethal, less-than-lethal, or non-lethal, that is a fact. A
  23   hand can be used to slap or strike and leave pain, possible damaged tissue, or could
  24   kill someone, this is already a documented fact in numerous cases. In this instance
  25   and intended use of self-defense, I think of billies/batons as non-lethal or less-than-
  26   lethal.
  27   INTERROGATORY NO. 3:
  28
                                                      5
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            035
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.169 Page 40 of 62



   1        What category of arms or weapons do YOU consider BILLIES to be a part of?
   2   Please EXPLAIN YOUR answer.
   3        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
   4   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
   5   Plaintiff states as follows: Billies/batons are hand-wielded personal defense
   6   weapons. They are deployed and controlled with a hand which is then used in close
   7   quarters.
   8   INTERROGATORY NO. 4:
   9        STATE ALL FACTS supporting YOUR contention, as averred in in
  10   paragraph 14 of the COMPLAINT, that California Penal Code section 22210 is a
  11   “complete ban[] on the ownership of arms other than firearms.”
  12        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  13   conclusion as Plaintiff is not a lawyer. Plaintiff further objects to this request as
  14   paragraph 14 does not make the contention that the referred to penal code section is
  15   a “complete ban[] on the ownership of arms other than firearms.”
  16   INTERROGATORY NO. 5:
  17        Do YOU contend that stun guns and other “electric arms” discussed in
  18   paragraph 15 of the COMPLAINT are more similar to handguns or to BILLIES, or
  19   equally similar to both? Please EXPLAIN YOUR answer.
  20        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  21   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  22   Plaintiff states as follows: Electric Arms, like a Taser, is more similar to a firearm
  23   as it is deployed at distance and also like a firearm it has a limited amount of uses
  24   (ammo or cartridges) to deploy before they become a non-weaponized object.
  25   INTERROGATORY NO. 6:
  26        Do YOU consider BILLIES to be dangerous? Please EXPLAIN YOUR
  27   answer.
  28
                                                      6
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            036
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.170 Page 41 of 62



   1        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
   2   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
   3   Plaintiff states as follows: I consider anything that can be used as a weapon
   4   dangerous, it is the manner of how it is used, the intent, inherent risks, likelihood of
   5   malfunction or loss of control. A hammer can be dangerous if used improperly,
   6   unsafely, or maliciously. The object used is not the issue, as old as recorded time if
   7   Abel had a rock, Cain may have backed away or at the very least, Abel had the God
   8   given right to defend himself from the attacker intending to do him harm.
   9   INTERROGATORY NO. 7:
  10        STATE ALL FACTS supporting your contention, as averred in the
  11   COMPLAINT, that BILLIES are arms in common use for lawful self-defense.
  12        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  13   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  14   Plaintiff states as follows: A person can display the baton in a closed position and
  15   then expand the baton to an open position in a confrontation or if needed to defend
  16   another person from an attack that you can retreat from safely. The mere act of
  17   deploying the baton to its full length can be intimidating in and of itself, and this
  18   display may give the attacker(s) pause about continuing the confrontation or the
  19   attack. Sticks, clubs and billies have always been used as a ready-made defensive
  20   weapon in an improvised situation.
  21   INTERROGATORY NO. 8:
  22        Please provide an estimate of the number of BILLIES that are “lawfully
  23   owned” in the United States, as averred in paragraph 42 of the COMPLAINT.
  24   Please STATE ALL FACTS supporting such an estimate.
  25
  26
  27
  28
                                                      7
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            037
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.171 Page 42 of 62



   1        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
   2   conclusion as Plaintiff is not a lawyer. Plaintiff further objects to this request as it
   3   is vague and ambiguous because it does not define if it is asking if the ownership is
   4   civilian, military or law enforcement. Further, Plaintiff objects to this request as it
   5   is unduly burdensome for him to establish an estimate of the number of lawfully
   6   owned billies/batons in the United States and also, that this information may also be
   7   available to Defendant through other means that are not unduly burdensome to
   8   Plaintiff. Without waiving the foregoing objection, Plaintiff states as follows: I
   9   have no way of knowing this number or a true estimate.
  10   INTERROGATORY NO. 9:
  11        Do YOU contend that YOU are unable to engage in lawful self-defense
  12   without a BILLY?
  13        RESPONSE: Lawful self-defense is not the issue or contention, the issue is
  14   when requiring a force multiplier that is less than lethal, a very basic and easily
  15   deployable option of a Billie is not afforded under the law without special
  16   permit/licensing.
  17   INTERROGATORY NO. 10:
  18        Do YOU contend that individuals need training to use BILLIES safely and
  19   effectively for self-defense?
  20        RESPONSE: No, this issue is not about using a Billie in an apprehension or
  21   control manner, it is to defend oneself or another from an attack and harm. Self-
  22   defense is a God given right and protected by the constitution. A reasonable person
  23   can determine what level of response is needed to defend themselves or another
  24   from a threat or attack.
  25   INTERROGATORY NO. 11:
  26        Please DESCRIBE any and all training that YOU have received in the use of
  27   BILLIES.
  28
                                                      8
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            038
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.172 Page 43 of 62



   1        RESPONSE: Oregon DPSST (Department of Public Safety Standards &
   2   Training) course in Oregon for unarmed and expandable baton certification over 2
   3   days, while acting as private security from 2001-2003.
   4   INTERROGATORY NO. 12:
   5        Please DESCRIBE any and all circumstances of which YOU have knowledge
   6   in which an individual was injured by a BILLY.
   7        RESPONSE: Plaintiff objects to this request as vague and ambiguous as the
   8   term “injured” is not defined and thus susceptible to multiple different
   9   interpretations. Without waiving the foregoing objection, Plaintiff responds as
  10   follows: I have no personal knowledge of anyone who was injured by an
  11   expandable baton.
  12   INTERROGATORY NO. 13:
  13        Please DESCRIBE any and all crimes, whether or not they resulted in a
  14   conviction, of which YOU have knowledge that involved the use of a BILLY.
  15        RESPONSE: Plaintiff objects to this request as vague and ambiguous as the
  16   term “crimes” is not defined and thus susceptible to multiple different
  17   interpretations. Without waiving the foregoing objection, Plaintiff responds as
  18   follows: I do not have any personal knowledge of anyone convicted of a crime
  19   involving a Billie.
  20   INTERROGATORY NO. 14:
  21        Have YOU ever applied for a permit to possess a BILLY in the State of
  22   California?
  23        RESPONSE: No.
  24   INTERROGATORY NO. 15:
  25        If YOUR response to Interrogatory No. 14 was yes, please STATE ALL
  26   FACTS CONCERNING any such applications, including whether the application
  27   was granted or denied.
  28        RESPONSE: Not applicable.
                                                      9
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            039
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.173 Page 44 of 62



   1   INTERROGATORY NO. 16:
   2        Please DESCRIBE the characteristics of the BILLY that was legally owned by
   3   YOU, as alleged in paragraph 48 of the COMPLAINT.
   4        RESPONSE: It was a 16” expandable baton with a foam handle.
   5   INTERROGATORY NO. 17:
   6        Have YOU ever completed a course of instruction in the carrying and use of
   7   BILLIES?
   8        RESPONSE: Yes.
   9   INTERROGATORY NO. 18:
  10        If YOUR response to Interrogatory No. 17 was yes, please STATE ALL
  11   FACTS CONCERNING the instruction, including, but not limited to, the date or
  12   dates of instruction and the topics addressed in the instruction.
  13        RESPONSE: I am not sure of the exact date, but it was in 2001. The
  14   instructor was Lee Tablanza and he was an instructor for the Oregon National
  15   Guard at the time and former Marine (Military police). It was a DPSST unarmed
  16   weapons training & hand to hand course. This included the expandable baton, use
  17   of verbal communications, commands, single person hand to hand
  18   apprehension/restraint, multiple person H-2-H apprehension/restraint, but excluded
  19   OC spray & Taser deployment.
  20   INTERROGATORY NO. 19:
  21        Please DESCRIBE any and all weapons that YOU possess lawfully for self-
  22   defense.
  23        RESPONSE: Plaintiff objects to this request to list the weapons he lawfully
  24   possesses at it is an invasion of his privacy and is irrelevant to the instant case what
  25   weapons he currently lawfully possesses. Without waiving the foregoing
  26   objections, Plaintiff states as follows: I own long guns, a Compound Bow, and
  27   knives.
  28
                                                     10
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            040
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.174 Page 45 of 62



   1   INTERROGATORY NO. 20:
   2        Do YOU consider BILLIES to be necessary to study and practice martial arts,
   3   including Amis and Kali, as referenced in paragraph 65 of the COMPLAINT?
   4   Please EXPLAIN your answer.
   5        RESPONSE: This is wholly dependent on the type of martial arts and
   6   function the art is meant to provide. Baton, short staff, billie - these are all essential
   7   tools to train and learn to defend against in large samples of martial arts including
   8   kali, silat, karate, Kung Fu, Krav Maga, amongst many others. Martial arts and
   9   other armed/un-armed hand to hand self-defense systems are meant to provide a
  10   means of familiarization with realistic-like scenarios and techniques against attacks
  11   by armed & un-armed attacker(s). Without these tools you cannot train effectively
  12   or with a realism needed.
  13   INTERROGATORY NO. 21:
  14        STATE ALL FACTS supporting your contention, as averred in paragraph 35
  15   of the COMPLAINT, that a BILLY “is a roughly cylindrical club made of wood,
  16   rubber, plastic or metal” and that “[i]t is carried as a compliance tool and defensive
  17   weapon.”
  18        RESPONSE: I think this is common knowledge, but it is also supported by
  19   the state’s expert “opinion” in paragraph 20 of his report where he states:
  20         Additionally, the expandable baton gives the officer an advantage to
  21         deploy the baton quickly if needed without instigating the aggression
             by its mere presence. An officer can display the baton in a closed
  22         position and then expand the baton to an open position if compliance
  23         is not immediately obtained. The mere act of deploying the baton to its
             full length can be intimidating in and of itself, and this display may
  24         give the subject pause about confronting the officer or resisting the
  25         officer’s instructions. Of course, the sight of the PR-24, as well as
             many other batons, may also give a subject pause or diffuse aggressive
  26         behavior, but there is less ability to conceal the presence of the baton
  27         or modulate the officer’s interaction with the subject depending on the
             circumstances.
  28
                                                     11
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            041
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.175 Page 46 of 62



   1   The above can also hold true for a non-law enforcement personnel, the presence of
   2   a defensive weapon and the ability to use it can deescalate a situation long enough
   3   for someone to escape the area.
   4   INTERROGATORY NO. 22:
   5        Do YOU contend that California Penal Code section 22210’s restrictions on
   6   BILLIES are not longstanding? Please EXPLAIN your answer.
   7        RESPONSE: Plaintiff objects to this request as it requests a legal opinion and
   8   Plaintiff is not a lawyer and not qualified to provide legal opinions.
   9   AS TO OBJECTIONS:
  10   /s/ Alan Alexander Beck                          /s/ Stephen D. Stamboulieh
       Alan Alexander Beck                              Stephen D. Stamboulieh
  11   Law Office of Alan Beck                          Stamboulieh Law, PLLC
       2692 Harcourt Drive                              P.O. Box 4008
  12   San Diego, CA 92123                              Madison, MS 39130
       (619) 905-9105                                   (601) 852-3440
  13   State Bar No. 276646                             stephen@sdslaw.us
       Alan.alexander.beck@gmail.com                    MS Bar No. 102784
  14   Attorneys for Plaintiffs                         *Admitted Pro Hac Vice
       RUSSELL FOUTS and
  15   TAN MIGUEL TOLENTINO
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     12
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            042
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.176 Page 47 of 62



   1                 VERIFICATION OF INTERROGATORY RESPONSES
   2     I, Russell Fouts believe, based on reasonable inquiry, that the foregoing
         answers are true and correct to the best of my knowledge, information and
   3     belief.
   4     I declare under penalty of perjury under the laws of the United States of
         America that the foregoing is true and correct.
   5
         Executed on April _15, 2020, in Poway, California.
   6
   7
   8                                       _____________________
                                           Russell Fouts
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     13
       Plaintiff Russell Fouts’ Responses to Defendant’s First Set of Interrogatories(19-cv-01662-BEN-
                                                    JLB)
                                            043
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.177 Page 48 of 62




 1
                  DECLARATION OF SERVICE BY ELECTRONIC MAIL
 2

 3   Case Name: Russell Fouts, et al. vs                 Case No. 19-cv-01662-BEN-JLB
                Xavier Becerra_________                  ___________________________
 4

 5   I declare:
 6
     I am a licensed attorney in good standing in the State of Mississippi and admitted pro hac
 7   vice in this matter. I am 18 years of age or older and not a party to this matter.
 8
     On April 20, 2020, I served the attached Plaintiff Russell Fouts’ Responses to
 9
     Defendant’s First Set of Interrogatories by electronic mail to the following counsel of
10   record:
11
           John D. Echeverria
12         Deputy Attorney General
13         300 South Spring Street, Suite 1702
           Los Angeles, CA 90013
14
           John.Echeverria@doj.ca.gov
15         Attorney for Defendant
16
     I declare under penalty of perjury under the laws of the State of California the foregoing
17   is true and correct and that this declaration was executed on April 20, 2020 in Canton,
18
     Madison County, Mississippi.

19   Dated: April 20, 2020.
20
                                            /s/ Stephen D. Stamboulieh
21                                          STEPHEN D. STAMBOULIEH
22
                                            Stephen@sdslaw.us
                                            Attorneys for Plaintiffs
23

24

25

26

27

28




                                             044
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.178 Page 49 of 62



   1   ALAN ALEXANDER BECK                              STEPHEN D. STAMBOULIEH
   2   LAW OFFICE OF ALAN BECK                          STAMBOULIEH LAW, PLLC
       2692 HARCOURT DRIVE                              P.O. BOX 4008
   3   SAN DIEGO, CA 92123                              MADISON, MS 39130
   4   (619) 905-9105                                   (601) 852-3440
       STATE BAR NO. 276646                             STEPHEN@SDSLAW.US
   5   ALAN.ALEXANDER.BECK@GMAIL.COM                    MS BAR NO. 102784
       ATTORNEYS FOR PLAINTIFFS                          *ADMITTED PRO HAC VICE
   6
       RUSSELL FOUTS AND
   7   TAN MIGUEL TOLENTINO
   8
   9                      IN THE UNITED STATES DISTRICT COURT
  10                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12
  13
       RUSSELL FOUTS and TAN                            19-cv-01662-BEN-JLB
  14   MIGUEL TOLENTINO,
  15                                      Plaintiffs,
                                                        PLAINTIFF TOLENTINO’S
  16                 v.                                 RESPONSES TO FIRST SET OF
                                                        DEFENDANT’S
  17                                                    INTERROGATORIES
       XAVIER BECERRA, in his official
  18   capacity as the Attorney General of              Judge:        Hon. Roger T. Benitez
       the State of California,                         Courtroom: 5A
  19                                                    Action Filed: September 1, 2019
                                        Defendant.
  20
  21
  22       Propounding Party: Defendant
  23       Responding Party: Plaintiff Tan Miguel Tolentino
  24       Set No.                  One
  25
  26
  27
  28                                              Exhibit "G"

        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             045
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.179 Page 50 of 62



   1        Plaintiff Tan Miguel Tolentino responds and objects to Defendant’s First Set
   2   of Interrogatories as follows:
   3                     GENERAL STATEMENT AND OBJECTIONS
   4        Plaintiff has not yet completed discovery in this action. All of the responses
   5   contained herein are based solely upon information and documents that are
   6   presently available to and specifically known by Plaintiff, and disclose only those
   7   contentions that presently occur to Plaintiff Tolentino. Plaintiff Tolentino is not a
   8   lawyer and is giving these answers based upon his knowledge.
   9        Plaintiff expressly reserves the right to assert any and all objections as to the
  10   admissibility of such responses into evidence in this action, or in any other
  11   proceeding, on any and all grounds including, but not limited to, competency,
  12   relevancy, materiality, and privilege. Plaintiff makes the responses and objections
  13   herein without in any way implying that the interrogatories and responses to the
  14   interrogatories are relevant or material to the subject matter of this action.
  15        Any objection or response to an interrogatory shall not be construed as an
  16   acknowledgment that Plaintiff performed any of the acts described in the
  17   interrogatory or definitions applicable to the interrogatory, or that Plaintiff
  18   acquiesces in the characterization of the conduct or activities contained in the
  19   interrogatory or definitions applicable to the interrogatory.
  20        The following responses are given without prejudice to the right to produce
  21   evidence or witnesses that Plaintiff may later discover. Plaintiff reserves the right
  22   to supplement, clarify, revise, or correct any or all of the responses and objections
  23   herein, and to assert additional objections or privileges, in one or more subsequent
  24   supplemental response(s).
  25
  26
  27
  28
                                                     1
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             046
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.180 Page 51 of 62



   1      1.Plaintiff objects to each instruction, definition, and interrogatory to the extent
   2
       that it purports to impose any requirement or discovery obligation greater than or
   3
   4   different from those under the Federal Rules of Civil Procedure and the applicable

   5   Rules and Orders of the Court.
   6
          2.Plaintiff objects to the interrogatories to the extent that any particular
   7
   8   interrogatory is overbroad, vague, ambiguous, unintelligible, unduly burdensome,
   9   or not relevant to any party’s claim or defense and proportional to the needs of the
  10
       case.
  11
  12      3.Plaintiff objects to the interrogatories to the extent that any particular
  13   interrogatory requires the production of information available to Defendant through
  14
       the subpoena process or his own records.
  15
  16      4.Plaintiff objects to the interrogatories to the extent that any individual
  17   interrogatory calls for information subject to a claim of privilege, including, without
  18
       limitation, the attorney-client privilege, the governmental deliberative process
  19
  20   privilege, the law enforcement investigatory privilege, the official information
  21   privilege, the attorney work-product doctrine, and other applicable privileges and
  22
       protections.
  23
  24
  25
  26
  27
  28
                                                     2
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             047
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.181 Page 52 of 62



   1      5.The fact that Plaintiff may not specifically object to any individual
   2
       interrogatory on the ground that it seeks information subject to the attorney-client
   3
   4   privilege, the attorney work-product doctrine, or any other privilege or protection

   5   shall not be deemed a waiver of the protection of non-disclosure afforded by the
   6
       applicable privileges or doctrines. Any disclosure by Plaintiff of such information
   7
   8   is inadvertent and shall not constitute a waiver of any applicable privilege or
   9   protection.
  10
          6.Plaintiff objects to the interrogatories to the extent that any individual
  11
  12   interrogatory assumes the truth of facts either in dispute or not yet in evidence.
  13      7.Plaintiff objects to the interrogatories insofar as any individual interrogatory
  14
       calls for speculation or legal conclusions.
  15
  16      8.To the extent that any individual interrogatory purports to impose on Plaintiff
  17   the burden of providing information which is not in Plaintiff’s possession, custody,
  18
       or control, or is already in Defendant’s possession, custody or control, or is not
  19
  20   reasonably available to Plaintiff after a diligent search and reasonable inquiry,
  21   Plaintiff objects on the grounds that the interrogatories are overbroad, unduly
  22
       burdensome, oppressive, and the burden, expense and/or intrusiveness of the
  23
  24   discovery clearly outweighs the likelihood that the information sought will lead to
  25
       the discovery of admissible evidence.
  26
  27
  28
                                                     3
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             048
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.182 Page 53 of 62



   1      9.The foregoing objections apply to each and every response contained herein
   2
       and are incorporated by reference to the extent applicable in the specific responses
   3
   4   set forth below as though fully set forth therein. The failure to mention one of the

   5   foregoing objections in the specific response set forth below shall not be deemed a
   6
       waiver of such objection.
   7
   8      10.     Plaintiff will make reasonable efforts to respond to each interrogatory, to
   9   the extent that no objection is made, as Plaintiff understands and interprets the
  10
       interrogatory. If Defendant’s interpretation of any individual interrogatory differs
  11
  12   from that of Plaintiff, Plaintiff reserves the right to supplement his objections and
  13   responses.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     4
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             049
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.183 Page 54 of 62



   1                                       INTERROGATORIES
   2   INTERROGATORY NO. 1:
   3        DESCRIBE in full and complete detail all harms or injuries that YOU contend
   4   YOU have suffered as a result of California Penal Code section 22210’s restrictions
   5   on BILLIES.
   6        RESPONSE: Plaintiff objects to this request to the extent it is overbroad as it
   7   request “all harms or injuries”, which “harms and injuries” are ongoing as
   8   Plaintiff’s Second Amendment rights are being violated by not being able to own a
   9   billy/baton in California. Without waiving the foregoing objection, Plaintiff states
  10   as follows: It is a violation of my Second Amendment rights not to be able to own a
  11   billy in California. Because of this hinderance, I am unable to have a useful tool to
  12   defend myself should a situation to use non-lethal force arise.
  13   INTERROGATORY NO. 2:
  14        Do YOU consider BILLIES to be lethal, non-lethal, or less-than-lethal?
  15   Please EXPLAIN YOUR answer.
  16        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  17   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  18   Plaintiff states as follows: Non-lethal. They are a useful tool for crowd control,
  19   escort, and compliance when used in self defense.
  20   INTERROGATORY NO. 3:
  21        What category of arms or weapons do YOU consider BILLIES to be a part of?
  22   Please EXPLAIN YOUR answer.
  23        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  24   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  25   Plaintiff states as follows: A defensive tool that can be used either as a deterrent, or
  26   to subdue an attacker by using striking, or restraint, control and come-a-long
  27   techniques.
  28
                                                     5
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             050
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.184 Page 55 of 62



   1   INTERROGATORY NO. 4:
   2        STATE ALL FACTS supporting YOUR contention, as averred in in
   3   paragraph 14 of the COMPLAINT, that California Penal Code section 22210 is a
   4   “complete ban[] on the ownership of arms other than firearms.”
   5        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
   6   conclusion as Plaintiff is not a lawyer. Plaintiff further objects to this request as
   7   paragraph 14 does not make the contention that the referred to penal code section is
   8   a “complete ban[] on the ownership of arms other than firearms.” Without waiving
   9   the foregoing objections, Plaintiff states as follows: A baton is neither dangerous or
  10   unusual, and is a tool used by both military and law enforcement and are usually
  11   possessed by law-abiding citizens for self-defense purposes.
  12   INTERROGATORY NO. 5:
  13        Do YOU contend that stun guns and other “electric arms” discussed in
  14   paragraph 15 of the COMPLAINT are more similar to handguns or to BILLIES, or
  15   equally similar to both? Please EXPLAIN YOUR answer.
  16        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  17   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  18   Plaintiff states as follows: Within the context of use of force, they are similar to
  19   billies in that they are less-lethal tools to gain control of a situation.
  20   INTERROGATORY NO. 6:
  21        Do YOU consider BILLIES to be dangerous? Please EXPLAIN YOUR
  22   answer.
  23        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  24   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
  25   Plaintiff states as follows: No, they are a non-lethal self defense tool.
  26   INTERROGATORY NO. 7:
  27        STATE ALL FACTS supporting your contention, as averred in the
  28   COMPLAINT, that BILLIES are arms in common use for lawful self-defense.
                                                     6
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             051
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.185 Page 56 of 62



   1        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
   2   conclusion as Plaintiff is not a lawyer. Without waiving the foregoing objection,
   3   Plaintiff states as follows: Billies are more useful for self-defense as compared to
   4   guns, knives and other edged weapons, being easy use and deploy. It can be used
   5   defensively for blocking, and offensively for striking or jabbing. It can also be used
   6   for joint manipulation, as in the application of an arm-lock.
   7   INTERROGATORY NO. 8:
   8        Please provide an estimate of the number of BILLIES that are “lawfully
   9   owned” in the United States, as averred in paragraph 42 of the COMPLAINT.
  10   Please STATE ALL FACTS supporting such an estimate.
  11        RESPONSE: Plaintiff objects to this request to the extent it calls for a legal
  12   conclusion as Plaintiff is not a lawyer. Plaintiff further objects to this request as it
  13   is vague and ambiguous because it does not define if it is asking if the ownership is
  14   civilian, military or law enforcement. Further, Plaintiff objects to this request as it
  15   is unduly burdensome for him to establish an estimate of the number of lawfully
  16   owned billies/batons in the United States and also, that this information may also be
  17   available to Defendant through other means that are not unduly burdensome to
  18   Plaintiff. Without waiving the foregoing objection, Plaintiff states as follows: I
  19   have no way of knowing as such information is not compiled for public review.
  20   INTERROGATORY NO. 9:
  21        Do YOU contend that YOU are unable to engage in lawful self-defense
  22   without a BILLY?
  23        RESPONSE: Self-defense is not the issue, the issue is I am restricted in what
  24   tools I have available to defend myself.
  25   INTERROGATORY NO. 10:
  26        Do YOU contend that individuals need training to use BILLIES safely and
  27   effectively for self-defense?
  28
                                                     7
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             052
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.186 Page 57 of 62



   1        RESPONSE: Individuals should have the right to defend themselves with
   2   whatever tools are necessary, and be proficient in being able to use them.
   3   INTERROGATORY NO. 11:
   4        Please DESCRIBE any and all training that YOU have received in the use of
   5   BILLIES.
   6        RESPONSE: I trained in the Filipino martial arts of Kali, and Eskrima, which
   7   uses rattan sticks between 26 and 30 inches in length. I received extensive baton
   8   training at the United States Air Force Security Police academy, as well as yearly
   9   expandable baton training with my assigned units.
  10   INTERROGATORY NO. 12:
  11        Please DESCRIBE any and all circumstances of which YOU have knowledge
  12   in which an individual was injured by a BILLY.
  13        RESPONSE: Plaintiff objects to this request as vague and ambiguous as the
  14   term “injured” is not defined and thus susceptible to multiple different
  15   interpretations. Without waiving the foregoing objection, Plaintiff responds as
  16   follows: I have no personal knowledge of anyone injured by a billy.
  17   INTERROGATORY NO. 13:
  18        Please DESCRIBE any and all crimes, whether or not they resulted in a
  19   conviction, of which YOU have knowledge that involved the use of a BILLY.
  20        RESPONSE: Plaintiff objects to this request as vague and ambiguous as the
  21   term “crimes” is not defined and thus susceptible to multiple different
  22   interpretations. Without waiving the foregoing objection, Plaintiff responds as
  23   follows: I do not have personal knowledge of anyone convicted of criminal use of a
  24   billy.
  25   INTERROGATORY NO. 14:
  26        Have YOU ever applied for a permit to possess a BILLY in the State of
  27   California?
  28        RESPONSE: No.
                                                     8
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             053
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.187 Page 58 of 62



   1   INTERROGATORY NO. 15:
   2        If YOUR response to Interrogatory No. 14 was yes, please STATE ALL
   3   FACTS CONCERNING any such applications, including whether the application
   4   was granted or denied.
   5        RESPONSE: Not applicable.
   6   INTERROGATORY NO. 16:
   7        Have YOU ever completed a course of instruction in the carrying and use of
   8   BILLIES?
   9        RESPONSE: Yes.
  10   INTERROGATORY NO. 17:
  11        If YOUR response to Interrogatory No. 16 was yes, please STATE ALL
  12   FACTS CONCERNING the instruction, including, but not limited to, the date or
  13   dates of instruction and the topics addressed in the instruction.
  14        RESPONSE: July 1988, I received training in use of baton at the USAF
  15   Security Police Academy.
  16        1989-1992, I received yearly training in the use of expandable baton as a
  17   member of the 4392nd Security Police Group and the 30th Security Forces
  18   Squadron.
  19        2005-2007, I was a student of Guro Narrison Babao, instructor in Filipino
  20   Martial arts (Kali/Eskrima).
  21        2015-2019, I took yearly seminar training with Guro Willie Laureano,
  22   instructor in Filipino Martial arts (Kali/Eskrima).
  23   INTERROGATORY NO. 18:
  24        Please DESCRIBE the training received by PLAINTIFF TOLENTINO in the
  25   use of BILLIES as alleged in paragraph 62 of the COMPLAINT, including, but not
  26   limited to, the frequency and duration of the training and the topics addressed in the
  27   training.
  28
                                                     9
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             054
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.188 Page 59 of 62



   1        RESPONSE: July 1988, USAF Security Police Academy. Training included
   2   PART (Physical Apprehension and Restraining Techniques), use of baton for
   3   individual and multiple assailants, as well as riot control (how to deploy and move
   4   in formation).
   5        1989-1992. As a member of the 4392nd Security Police Group and the 30th
   6   Security Forces Squadron, received training in the expandable baton (how to strike
   7   and how to use it as a leverage device).
   8        2005-2007, As a student of Guro Narrison Babao, I learned single/double
   9   stick/bladed weapon offensive and defensive techniques.
  10        2015-2019, I took yearly seminar training with Guro Willie Laureano. Topics
  11   of training were single stick and bladed weapon offensive and defensive techniques.
  12   INTERROGATORY NO. 19:
  13        Please DESCRIBE any and all weapons that YOU possess lawfully for self-
  14   defense.
  15        RESPONSE: Plaintiff objects to this request to list the weapons he lawfully
  16   possesses at it is an invasion of his privacy and is irrelevant to the instant case what
  17   weapons he currently lawfully possesses. Without waiving the foregoing
  18   objections, Plaintiff states as follows: I own shotguns, handguns, and folding
  19   knives.
  20   INTERROGATORY NO. 16:
  21        Do YOU consider BILLIES to be necessary to study and practice martial arts,
  22   including Amis [sic] and Kali, as referenced in paragraph 65 of the COMPLAINT?
  23   Please EXPLAIN your answer.
  24        RESPONSE: Billies are necessary in practicing for real world scenarios in
  25   quite a few martial arts. In Arnis and Kali (including Eskrima), training revolves
  26   primarily around the wielding of one, or multiple batons.
  27
  28
                                                     10
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             055
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.189 Page 60 of 62



   1   INTERROGATORY NO. 17:
   2        STATE ALL FACTS supporting your contention, as averred in paragraph 35
   3   of the COMPLAINT, that a BILLY “is a roughly cylindrical club made of wood,
   4   rubber, plastic or metal” and that “[i]t is carried as a compliance tool and defensive
   5   weapon.”
   6        RESPONSE: I have used wooden clubs, expandable metal batons, rattan
   7   sticks, padded iron rebar, and plastic rods as billies in both training and as non-
   8   lethal defensive tools.
   9   INTERROGATORY NO. 18:
  10        Do YOU contend that California Penal Code section 22210’s restrictions on
  11   BILLIES are not longstanding? Please EXPLAIN your answer.
  12        RESPONSE: Plaintiff objects to this request as it requests a legal opinion and
  13   Plaintiff is not a lawyer and not qualified to provide legal opinions.
  14   AS TO OBJECTIONS:
  15   /s/ Alan Alexander Beck                           /s/ Stephen D. Stamboulieh
       Alan Alexander Beck                               Stephen D. Stamboulieh
  16   Law Office of Alan Beck                           Stamboulieh Law, PLLC
       2692 Harcourt Drive                               P.O. Box 4008
  17   San Diego, CA 92123                               Madison, MS 39130
       (619) 905-9105                                    (601) 852-3440
  18   State Bar No. 276646                              stephen@sdslaw.us
       Alan.alexander.beck@gmail.com                     MS Bar No. 102784
  19   Attorneys for Plaintiffs                          *Admitted Pro Hac Vice
       RUSSELL FOUTS and
  20   TAN MIGUEL TOLENTINO
  21
  22
  23
  24
  25
  26
  27
  28
                                                     11
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             056
Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.190 Page 61 of 62



   1                 VERIFICATION OF INTERROGATORY RESPONSES
   2     I, Tan Miguel Tolentino believe, based on reasonable inquiry, that the
   3     foregoing answers are true and correct to the best of my knowledge,
         information and belief.
   4
   5     I declare under penalty of perjury under the laws of the United States of
         America that the foregoing is true and correct.
   6
   7     Executed on April 24th, 2020, in San Diego, California.
   8
   9
  10                                          Tan Miguel Tolentino
  11                                       Tan Miguel Tolentino
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     12
        Plaintiff Tan Miguel Tolentino’s Responses to Defendant’s First Set of Interrogatories (19-cv-
                                             01662-BEN-JLB)
                                             057
 Case 3:19-cv-01662-BEN-JLB Document 21-2 Filed 09/11/20 PageID.191 Page 62 of 62




 1
                  DECLARATION OF SERVICE BY ELECTRONIC MAIL
 2

 3   Case Name: Russell Fouts, et al. vs                 Case No. 19-cv-01662-BEN-JLB
                Xavier Becerra_________                  ___________________________
 4

 5   I declare:
 6
     I am a licensed attorney in good standing in the State of Mississippi and admitted pro hac
 7   vice in this matter. I am 18 years of age or older and not a party to this matter.
 8
     On April 29, 2020, I served the attached Plaintiff Tan Miguel Tolentino’s Responses to
 9
     Defendant’s First Set of Interrogatories by electronic mail to the following counsel of
10   record:
11
           John D. Echeverria
12         Deputy Attorney General
13         300 South Spring Street, Suite 1702
           Los Angeles, CA 90013
14
           John.Echeverria@doj.ca.gov
15         Attorney for Defendant
16
     I declare under penalty of perjury under the laws of the State of California the foregoing
17   is true and correct and that this declaration was executed on April 29, 2020 in Canton,
18
     Madison County, Mississippi.

19   Dated: April 29, 2020.
20
                                            /s/ Stephen D. Stamboulieh
21                                          STEPHEN D. STAMBOULIEH
22
                                            Stephen@sdslaw.us
                                            Attorneys for Plaintiffs
23

24

25

26

27

28




                                             058
